         Case 4:20-cv-05050-EFS      ECF No. 18    filed 02/26/21   PageID.1925 Page 1 of 2




1
                                                                                  FILED IN THE
                                                                              U.S. DISTRICT COURT
2                                                                       EASTERN DISTRICT OF WASHINGTON



3                                                                        Feb 26, 2021
                                                                             SEAN F. MCAVOY, CLERK
4
                             UNITED STATES DISTRICT COURT
5                           EASTERN DISTRICT OF WASHINGTON

6
     PAUL B., 1                                      No.   4:20-CV-5050-EFS
7

8                                 Plaintiff,
                                                     ORDER GRANTING THE PARTIES’
9                    v.                              STIPULATED MOTION FOR
                                                     REMAND PURSUANT TO
10
     ANDREW M. SAUL, Commissioner of                 SENTENCE FOUR OF 42 U.S.C. §
11   Social Security,                                405(g)

12                                Defendant.

13
              On February 25, 2021, the parties filed a Stipulated Motion for Remand.
14

15   ECF No. 17. The parties agree the matter should be reversed and remanded to the

16   Commissioner of Social Security pursuant to sentence four of 42 U.S.C. § 405(g)
17   for further administrative proceedings as set forth below.
18
              Consistent with the parties’ agreement, IT IS HEREBY ORDERED:
19
              1.     The Stipulated Motion for Remand, ECF No. 17, is GRANTED.
20
              2.     Judgment shall be entered for Plaintiff.
21

22            3.     This matter is REVERSED and REMANDED to the Commissioner

23                   of Social Security for further administrative proceedings pursuant to

24
     1   To protect the privacy of the social-security Plaintiff, the Court refers to him by
25

26   first name and last initial or by “Plaintiff.” See LCivR 5.2(c).




                                                                                          ORDER - 1
      Case 4:20-cv-05050-EFS       ECF No. 18     filed 02/26/21   PageID.1926 Page 2 of 2




1                 sentence four of 42 U.S.C. § 405(g). On remand, the Appeals Council
2
                  is to instruct the ALJ to:
3
                  •   evaluate the additional evidence submitted, including a February
4
                      2019 determination by the Department of Veterans Affairs (VA);
5
                  •   reevaluate the opinion evidence of record;
6

7                 •   as warranted, reevaluate Plaintiff’s residual functional capacity;

8                 •   if warranted, obtain supplemental vocational expert evidence to
9
                      clarify the effect of the assessed limitations on Plaintiff’s ability to
10
                      perform other work in the national economy; and
11
                  •   offer Plaintiff the opportunity for a hearing, take any further
12
                      action needed to complete the record, and issue a new decision.
13

14         4.     All pending motions are DENIED AS MOOT.

15         5.     All hearings and other deadlines are STRICKEN.

16         6.     If filed, the Court will consider Plaintiff’s motion for fees and
17
                  expenses under the Equal Access to Justice Act.
18
           7.     The Clerk’s Office is directed to CLOSE this file.
19
           IT IS SO ORDERED. The Clerk’s Office is directed to enter this Order
20

21   and provide copies to all counsel.

22         DATED this 26th day of February 2021.

23

24
                                     EDWARD F. SHEA
25                           Senior United States District Judge

26




                                                                                   ORDER - 2
